Exhibit 10.1
 
SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT, effective as of August 13, 2012, between SUMMIT HOTEL
PROPERTIES, INC., a Maryland corporation (the “Company”), and TROY L. HESTER
(the “Executive”), recites and provides as follows:
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Executive to devote substantially all
of the Executive’s business time, attention and efforts to the business of the
Company and to serve as Vice President, Chief Accounting Officer and Director of
SEC Reporting of the Company; and
 
WHEREAS, the Executive desires to be so employed; and
 
WHEREAS, the Company desires to provide the Executive protection against certain
terminations of employment on the terms and subject to the conditions
hereinafter stated.
 
NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth, the parties agree as follows:
 
1.    RECITALS.  The above recitals are incorporated by reference herein and
made a part hereof as set forth verbatim.
 
2.    TERM.  The Initial Term of this Agreement (the “Initial Term”) shall be
for a period of three (3) years commencing on August 13, 2012 (the “Effective
Date”), and continuing until August 12, 2015, unless terminated earlier as
provided herein.  If neither the Company nor the Executive has provided the
other with written notice of an intention to terminate this Agreement at least
thirty (30) days before the end of the Initial Term (or any subsequent renewal
period), this Agreement will automatically renew for a twelve (12) month
period.  For purposes of this Agreement, the word “Term” means the Initial Term
and the period of any extension of the Initial Term pursuant to the preceding
sentence.
 
3.    COMPENSATION UPON TERMINATION WITH CHANGE IN CONTROL.  This Section 3
applies in the event that the Executive’s employment ends upon a Termination
with Change in Control.  In any of those events, the Executive shall be entitled
to receive the benefits and amounts described in the following subsections (a),
(b), (c) and (d):
 
(a)    The Company shall pay or provide the Standard Termination Benefits as
defined herein except that all outstanding options, shares of restricted stock
and other equity awards, shall be vested and exercisable as of the Date of
Termination and outstanding options, stock appreciation rights and similar
equity awards shall remain exercisable thereafter until their stated expiration
date as if the Executive’s employment had not terminated.
 
(b)    The Company shall pay an amount equal to the product of the Multiple (as
defined below) times the Executive’s Base Salary at the rate in effect on the
Date of Termination and such payment to be made in a single cash payment.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)    The Company shall pay an amount equal to the product of the Multiple
times the greater of (x) the highest annual bonus paid to the Executive for the
three (3) fiscal years of the Company ended immediately before the Date of
Termination or (y) fifty percent (50%) of the Executive’s Base Salary at the
rate in effect on the Date of Termination and such payment to be made in a
single cash payment.
 
(d)    The Company shall pay an amount equal to the product of (x) the Annual
Bonus paid to the Executive for the fiscal year of the Company ended immediately
before the Date of Termination and (y) a fraction, the numerator of which is the
number of days the Executive was employed by the Company during the fiscal year
that includes the Date of Termination and the denominator of which is 365, such
payment to be made in a single cash payment.
 
(e)    The Company shall pay an amount equal to the Multiple (as defined below)
times the annual premium or cost paid by the Company for the health, dental and
vision insurance coverage for the Executive and the Executive’s eligible
dependents as in effect on the Date of Termination plus an amount equal to the
Multiple (as defined below) times the annual premium or cost paid by the Company
for the disability and life insurance coverage for the Executive as in effect on
the Date of Termination, such payment to be made in a single cash payment.
 
The Multiple is “one (1.0)” if the Executive’s employment ends upon a Change in
Control.


No benefits will be paid or provided to, or on behalf of, the Executive under
this Section 4 unless the Executive has signed a release and waiver of claims in
a form reasonably prescribed by the Company, releasing the Company and its
officers, directors and affiliates from all claims the Executive has or may have
against such parties.  Subject to the Executive’s satisfaction of the
requirements of the preceding sentence, the cash benefits payable under this
Section 3 shall be paid on the sixtieth (60th) day after the Executive’s
employment ends.


4.    DEFINITIONS.  For the purposes of this Agreement, the following terms
shall have the following definitions:
 
(a)    “Change in Control” for purposes of this Agreement, the term “control”
means the ownership of 50% or more of the total combined voting power or value
of all classes of shares or interests in the entity or the power to direct the
management and policies of the entity.
 
(b)    “Code” means the Internal Revenue Code of 1986, as amended.
 
(c)    Date of Termination means if the Executive’s employment is terminated by
reason of a Change in Control, the Date of Termination shall be the date on
which the Change in Control takes place.
 
(d)   “Standard Termination Benefits” are:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)The Executive shall be entitled to receive any compensation (including Base
Salary and Annual Bonus and accrued but unused vacation) that is earned but
unpaid as of the Date of Termination.
 
(ii)The Executive shall be entitled to receive any benefits due the Executive
under the terms of any employee benefit plan maintained by the Company and under
the terms of any option, restricted stock or similar equity award; which
benefits shall be paid in accordance with the terms of the applicable plan and
any award agreement between the Executive and the Company.
 
5.    CODE SECTION 280G.  The benefits that the Executive may be entitled to
receive under this Agreement and other benefits that the Executive is entitled
to receive under other plans, agreements and arrangements (which, together with
the benefits provided under this Agreement, are referred to as “Payments”), may
constitute Parachute Payments that are subject to Code Sections 280G and
4999.  As provided in this Section 5, the Parachute Payments will be reduced if,
and only to the extent that, a reduction will allow the Executive to receive a
greater Net After Tax Amount than the Executive would receive absent a
reduction.
 
The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to the Executive.  The Accounting Firm also will determine the
Net After Tax Amount attributable to the Executive’s total Parachute Payments.
 
The Accounting Firm will next determine the largest amount of Payments that may
be made to the Executive without subjecting the Executive to tax under Code
Section 4999 (the “Capped Payments”).  Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
 
The Executive will receive the total Parachute Payments or the Capped Payments,
whichever provides the Executive with the higher Net After Tax Amount.  If the
Executive will receive the Capped Payments, the total Parachute Payments will be
adjusted by first reducing the amount of any benefits under this Agreement or
any other plan, agreement or arrangement that are not subject to Section 409A of
the Code (with the source of the reduction to be directed by the Participant)
and then by reducing the amount of any benefits under this Agreement or any
other plan, agreement or arrangement that are subject to Section 409A of the
Code (with the source of the reduction to be directed by the Participant).  The
Accounting Firm will notify the Executive and the Company if it determines that
the Parachute Payments must be reduced to the Capped Payments and will send the
Executive and the Company a copy of its detailed calculations supporting that
determination.
 
As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Section
5, it is possible that amounts will have been paid or distributed to the
Executive that should not have been paid or distributed under this Section 5
(“Overpayments”), or that additional amounts should be paid or distributed to
the Executive under this Section 5 (“Underpayments”).  If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or the Executive, which assertion the
Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Executive must repay to the Company, without interest; provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
Executive to the Company unless, and then only to the extent that, the deemed
loan and payment would either reduce the amount on which the Executive is
subject to tax under Code Section 4999 or generate a refund of tax imposed under
Code Section 4999.  If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Executive and the Company of that determination
and the amount of that Underpayment will be paid to the Executive promptly by
the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
For purposes of this Section 5, the term “Accounting Firm” means the independent
accounting firm engaged by the Company immediately before the Change in
Control.  For purposes of this Section 5, the term “Net After Tax Amount” means
the amount of any Parachute Payments or Capped Payments, as applicable, net of
taxes imposed under Code Sections 1, 3101(b) and 4999 and any State or local
income taxes applicable to the Executive on the date of payment.  The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Payments, as applicable, in effect
on the date of payment.  For purposes of this Section 5, the term “Parachute
Payment” means a payment that is described in Code Section 280G(b)(2),
determined in accordance with Code Section 280G and the regulations promulgated
or proposed thereunder.
 
6.    CODE SECTION 409A.  This Agreement and the amounts payable and other
benefits provided under this Agreement are intended to comply with, or otherwise
be exempt from, Section 409A of the Code (“Section 409A”), after giving effect
to the exemptions in Treasury Regulation section 1.409A-1(b)(3) through
(b)(12).  This Agreement shall be administered, interpreted and construed in a
manner consistent with Section 409A.  If any provision of this Agreement is
found not to comply with, or otherwise not be exempt from, the provisions of
Section 409A, it shall be modified and given effect, in the sole discretion of
the Board and without requiring the Executive’s consent, in such manner as the
Board determines to be necessary or appropriate to comply with, or to effectuate
an exemption from, Section 409A; provided, however, that in exercising its
discretion under this Section 6, the Board shall modify this Agreement in the
least restrictive manner necessary and without reducing any payment or benefit
due under this Agreement.  Each payment under this Agreement shall be treated as
a separate identified payment for purposes of Section 409A.
 
With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following limitations:  (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made as specified
in this Agreement and in no event later than the end of the year after the year
in which such expense was incurred and (iii) the right to reimbursement or
in-kind benefit shall not be subject to liquidation or exchange for another
benefit.


 
4

--------------------------------------------------------------------------------

 
 
If a payment obligation under this Agreement arises on account of a Change in
Control and such payment obligation constitutes “deferred compensation” (as
defined under Treasury Regulation section 1.409A-1(b)(1), after giving effect to
the exemptions in Treasury Regulation section 1.409A-1(b)(3) through (b)(12)),
it shall be payable only if the Change in Control constitutes a change in
ownership or effective control of the Company, etc. as provided in Treasury
Regulation section 1.409A-3(i)(5) or after the Executive’s separation from
service (as defined under Treasury Regulation section 1.409A-1(h)); provided,
however, that if the Executive is a specified employee (as defined under
Treasury Regulation section 1.409A-1(i)), any payment that is scheduled to be
paid within six months after such separation from service shall accrue without
interest and shall be paid on the first day of the seventh month beginning after
the date of the Executive’s separation from service or, if earlier, within
fifteen days after the appointment of the personal representative or executor of
the Executive’s estate following his death.


7.    TAX WITHHOLDING.  All payments to be made under this Agreement shall be
reduced by applicable income and employment tax withholdings.
 
8.    COVENANTS OF THE EXECUTIVE.
 
(a)   General Covenants of the Executive.  The Executive acknowledges that (i)
the principal business of the Company is acquiring, owning, renovating and
developing upscale or mid-scale hotels without food or beverage facilities (such
business, and any and all other businesses that after the date hereof, and from
time to time during the Term, become material with respect to the Company’s
then-overall business, herein being collectively referred to as the “Business”),
(ii) the Company knows of a limited number of persons who have developed the
Business; (iii) the Business is, in part, national in scope; (iv) the
Executive’s work for the Company and its subsidiaries has given and will
continue to give the Executive access to the confidential affairs and
proprietary information of the Company and to “trade secrets,” as defined in the
South Dakota Uniform Trade Secrets Act, of the Company and its subsidiaries; (v)
the covenants and agreements of the Executive contained in this Section 8 are
essential to the business and goodwill of the Company; and (vi) the Company
would not have entered into this Agreement but for the covenants and agreements
set forth in this Section 8.
 
(b)   Covenants Against Competition.  The covenant against competition herein
described shall apply during the Term and for a period of one (1) year following
a termination of the Executive’s employment with the Company and its
subsidiaries for any reason (the “Restriction Period”).  During the Restriction
Period the Executive shall not, directly or indirectly, own, manage, control or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated with, in an executive, senior
management, strategic or professional capacity, whether as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity, that is similar
to an engagement in an executive, senior management, strategic or professional
capacity although otherwise named in any business or venture engaged in the
Business and that owns at least twenty-five (25) hotels, at least one of which
is located within twenty-five (25) miles of any hotel acquired, owned, managed,
developed or re-developed by the Company and its subsidiary, or within
twenty-five (25) miles of any hotel the Company is pursuing to acquire, own,
manage, develop or re-develop so long as the pursuit of such began prior to, and
remained ongoing at the time of the termination of the Executive’s employment;
provided, however, that, notwithstanding the foregoing, (i) the Executive may
own or participate in the ownership of any entity which he owned or managed or
participated in the ownership or management of prior to the Effective Date,
which ownership, management or participation has been disclosed to the Company;
and (ii) the Executive may invest in securities of any entity, solely for
investment purposes and without participating in the business thereof, if (A)
such securities are traded on any national securities exchange or the National
Association of Securities Dealers, Inc. Automated Quotation System or equivalent
non-U.S. securities exchange, (B) the Executive is not a controlling person of,
or a member of a group which controls, such entity and (C) the Executive does
not, directly or indirectly, own one percent (1%) or more of any class of
securities of such entity.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)    Confidentiality.  During and after the Executive’s employment with the
Company and its affiliates, except in connection with the business and affairs
of the Company and its affiliates: the Executive shall keep secret and retain in
strictest confidence, and shall not use for the Executive’s benefit or the
benefit of others, all confidential matters relating to the Business and the
business of any of its affiliates and to the Company and any of its affiliates,
learned by the Executive heretofore or hereafter directly or indirectly from the
Company of any of its subsidiaries (or any predecessor of either) (the
“Confidential Company Information”), including, without limitation, information
with respect to the Business and any aspect thereof, profit or loss figures, and
the Company’s or its affiliates’ (or any of their predecessors) properties, and
shall not disclose such Confidential Company Information to anyone outside of
the Company except with the Company’s express written consent and except for
Confidential Company Information which (i) at the time of receipt or thereafter
becomes publicly known through no wrongful act of the Executive; (ii) is clearly
obtainable in the public domain; (iii) was not acquired by the Executive in
connection with the Executive’s employment or affiliation with the Company; (iv)
was not acquired by the Executive from the Company or its representatives or
from a third-party who has an agreement with the Company not to disclose such
information; (v) was legally in the possession of or developed by the Executive
prior to the Effective Date; or (vi) is required to be disclosed by rule of law
or by order of a court or governmental body or agency.
 
(d)    Nonsolicitation.  During the Restriction Period, the Executive shall not,
without the Company’s prior-written consent, directly or indirectly, (i)
knowingly solicit or knowingly encourage to leave the employment or other
service of the Company or any of its affiliates, any employee employed by the
Company on the Date of Termination or knowingly hire (on behalf of the Executive
or any other person or entity) any employee employed by the Company on the Date
of Termination who has left the employment or other service of the Company or
any of its affiliates (or any predecessor of either) within one (1) year of the
termination of such employee’s or independent contractor’s employment or other
service with the Company and its affiliates; or (ii) whether for the Executive’s
own account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the Company’s or any of its
affiliates, relationship with, or endeavor to entice away from the Company or
any of its affiliates, any person who during the Executive’s employment with the
Company is or was a customer or client of the Company or any of its affiliates
(or any predecessor of either).  Notwithstanding the above, nothing shall
prevent the Executive from soliciting loans, investment capital, or the
provision of management services from third parties engaged in the Business if
the activities of the Executive facilitated thereby do not otherwise adversely
interfere with the operations of the Business.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)    Company Property.  During and after the Executive’s employment with the
Company and its affiliates, all memoranda, notes, lists, records, property and
any other tangible product and documents (and all copies thereof) made, produced
or compiled by the Executive or made available to the Executive during the Term
concerning the Business of the Company and its affiliates shall be the Company’s
property and shall be delivered to the Company at any time on
request.  Notwithstanding the above, the Executive’s contacts and contact data
base shall not be the Company’s property.  Notwithstanding the above, software,
methods and material developed by the Executive prior to the Term of the
Agreement shall not be the Company’s property.
 
(f)    Rights and Remedies upon Breach.  The Executive acknowledges and agrees
that any breach by the Executive of any of the provisions of this section 8 (the
“Covenants”) would result in irreparable injury and damage for which money
damages, would not provide an adequate remedy.  Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the Covenants, the Company
and its affiliates shall have the right and remedy to have the Covenants
specifically enforced (without posting bond and without the need to prove
damages) by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.  This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages).  The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Covenants.  The Company has the right to cease making the
payments or benefits to the Executive in the event of a material breach of any
of the Covenants that, if capable of cure and not willful, is not cured within
thirty (30) days after receipt of notice thereof from the Company.
 
(g)    Severability.  The Executive acknowledges and agrees that the Executive
has had an opportunity to seek advice of counsel in connection with this
Agreement; and that the Covenants are reasonable in geographical and temporal
scope and in all other respects.  If it is determined that any of the provisions
of this Agreement, including, without limitation, any of the Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the provisions of
this Agreement shall not thereby be affected and shall be given full affect,
without regard to the invalid portions.
 
(h)    Duration and Scope of Covenants.  If any court or other decision maker of
competent jurisdiction determines that any of the Covenants, including, without
or any part thereof are unenforceable because of the duration or geographical
scope of such provision, then, after such determination has become final and
unappealable, the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.
 
 
7

--------------------------------------------------------------------------------

 
 
(i)    Enforceability of Restrictive Covenants; Jurisdictions.  The Company and
the Executive intend to and hereby consent to jurisdiction to enforce the
Covenants upon the courts of any jurisdiction within the geographical scope of
the Covenants.  If the courts of any one or more of such jurisdictions hold the
Covenants wholly unenforceable by reason of breadth of scope or otherwise it is
the intention of the Company and the Executive that such determination not bar
or in any way affect the Company’s right, or the right of any of its affiliates,
to the relief provided above in the courts of any other jurisdiction within the
geographical scope of such Covenants, as to breaches of such Covenants in such
other respective jurisdictions, such Covenants as they relate to each
jurisdiction’s being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata [or,
prescribe state for jurisdiction].
 
9.    NOTICES.  All notices or deliveries authorized or required pursuant to
this Agreement shall be deemed to have been given when in writing and personally
delivered or three (3) days following the date when deposited in the U.S. mail,
certified, return receipt requested, postage prepaid, addressed to the parties
at the following addresses or to such other addresses as either may designate in
writing to the other party:
 
 
To the Company:
Summit Hotel Properties, Inc.

 
Attn:  Corporate Secretary

 
2701 South Minnesota Avenue, Suite 2

 
Sioux Falls, South Dakota  57105



 
To the Executive:
Troy Hester

 
4309 Saint Elias Street

 
Austin, Texas 78738

 
10.    ENTIRE AGREEMENT.  This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and shall
not be modified in any manner except by instrument in writing signed, by or on
behalf of, the parties hereto.  This Agreement shall be binding upon and inure
to the benefit of the heirs, successors and assigns of the parties hereto.
 
11.    ARBITRATION.  Any claim or controversy arising out of, or relating to,
this Agreement or its breach, shall be settled by arbitration in Sioux Falls,
South Dakota in accordance with the governing rules of the American Arbitration
Association.  Judgment upon the award rendered may be entered in any court of
competent jurisdiction.  In the event one of the parties hereto requests an
arbitration proceeding under this Agreement, such proceeding shall commence
within 30 days from the date of such request.  The prevailing party shall be
entitled to reasonable attorney’s fees and costs.
 
12.    APPLICABLE LAW.  This Agreement shall be governed and construed in
accordance with the laws of the State of South Dakota.
 
 
8

--------------------------------------------------------------------------------

 
 
13.    NO SETOFF.  The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by a setoff, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against the Executive or others.  In no event
shall the Executive be obligated to seek other employment or take other action
by way of mitigation of the amounts payable to the Executive under the
provisions of this Agreement.
 
14.    ASSIGNMENT.  The Executive acknowledges that his services are unique and
personal.  Accordingly, the Executive may not assign his rights or delegate his
duties or obligations under this Agreement.  The Executive’s rights and
obligations under this Agreement shall insure to the benefit of and shall be
binding upon the Executive’s successors and assigns.
 
15.    HEADINGS.  Headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the 13th day
of August, 2012.
 

 
SUMMIT HOTEL PROPERTIES, INC.
                 
 
/s/ Christopher Eng     By: Christopher Eng     Title: Secretary                
            /s/ Troy L. Hester     Troy L. Hester  

 
 
9